DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 1-3, 7, 10-13, 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grutzner et al (US 20140088268) ( cited in the previous Office Action) in view of Polk et al (WO 2017095772, cited with identical US 20180340042),  necessitated by Amendment.

Grutzner teaches a solid-state polymerization (SSP) process comprising the steps of loading re-extracted Nylon 6 granules (i.e. comprising unreacted caprolactam monomer) with intrinsic viscosity 152 ml/g 
In reference to claim 1, Grutzner teaches that a stream can consist of water and inert gas only (see 0012 and 0014). 
Regarding claims 1, 2 and 3, Grutzner discloses a water steam, which is admixed into the stream of Nitrogen (see Example 2 at 0052 and claim 3).
In reference to claims 7, 15 and 22, Grutzner teaches the solid-phase condensation process takes place from 10 to 50 hours (see 0009).
Regarding claims 10-13, Grutzner teaches polyamide pellet with moisture level within the range of 1-2% wit. (see 0024). The steam is flushed into the reactor with Nitrogen (see Example 2}.
Grutzner fails to teach relative viscosity values, vacuum operation.
Polk discloses a manufacturing  of Nylon 6 or its copolymers (see claim 3),  where a low molecular weight polymer may be made via a batch autoclave process and subsequently processed via solid state polymerization (SSP) to high molecular weight (see 0061).
Regarding claims 1, 15 and 23, Polk teaches relative viscosity of 95 (see 0100, Example 8).

Therefore, it would have been obvious to a person of ordinary skills in the art to use vacuum in Grutzner’s SSP process, since it allows to reduce a residence time and gel formation.
In reference to a new limitation of claim 13, Grutzner and Polk fails to teach the ratio between polymer feed and steam sweep gas.
However, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Such ratio normally determined by the routine experimental procedure and depends on the apparatus design, polymer load, reaction temperature, residence time as well as economic considerations. 
Therefore, it would have been obvious to a person of ordinary skills in the art to find polymer/gas ratio determined by routine experimentation, optimizing such parameters to achieve the best economic outcome and product quality for specific SSP process.  

Response to Arguments
4.	Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicant submits that teaching of Im regarding an addition of end-capping agent does not remedy the deficiency of Grutzner’s process.
However, Grutzner teaches that a stream can consist of water and inert gas only (see 0012 and 0014). 

Examiner considers the issue above. As a result, Polk et al (US 20180340042) is introduced as a reference.
Applicant states that the references above do not teach relative ratio of flow Rate of steam sweep to the weight of the polymer feedstock of claim 13.
However, such ratio normally determined by the routine experimental procedure and depends on the apparatus design, polymer load, reaction temperature, residence time as well as economic considerations. 
Applicant argues that Grutzner fails to teach the residence time claimed in his Examples. 
However, Grutzner teaches the solid-phase condensation process takes place from 10 to 50 hours (see 0009). In addition, the secondary reference (i.e. Polk) teaches low residence times (see rejection above).







5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765